Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 04/12/2022 have been received, to which the Applicant is thanked. The Applicant has overcome the 112(b) rejection of record, and it has been withdrawn; see below for new 112 rejection issues. 
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 10 regarding Munday not showing a branched tree-like structure,
The examiner respectfully responds that given the fact the Applicant has failed to provide any sort of special definition of what the branched tree-like structure is to be in the Specifications, as the name itself broadly describes an idea of a structure which is “tree-like” which doesn’t imply a tree, but a structure that is tree-like, of which the Examiner has interpreted Munday to detail a structure that is tree-like in that elements 60A get longer as the length extends, much like the branches on a tree that get longer as the trees length extends, as previously shown in Annotated Figure 2.

In response to Applicants argument on page 10 regarding amended claim limitations to claim 19,
The examiner respectfully responds the amended claim language has been addressed in the rejection below.

In response to Applicants argument on page 11 regarding the laminar air flow under laminar conditions relative to Munday, 
The examiner respectfully responds the argument is rendered moot in light of the new form of rejection below.

In response to Applicants argument on page 11 regarding the combination of Munday in view of Nesher and that the combination in view of Mundays “tapered or otherwise shaped air supply duct” would render the combination of Nesher and Munday unsatisfactory for its intended purpose as argued, 
The examiner respectfully responds the Applicant argument is directed towards Munday and a tapered supply duct, however, as outlined in the rejection below, Munday shows in Fig. 8, and in Annotated Figure 2, that the structure of Munday is in fact not tapered, which would be the explanation for the Applicants statement that included the “otherwise shaped” portion, or the non-tapered structure of Fig. 8, that was used in light of Nesher, rendering the Applicants argument moot.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a primary conduit branches into two or more separate secondary conduits”, of which after a review of the Specifications filed 05/15/2018, the Examiner was unable to locate subject matter that would shed light upon the primary conduit and its resultant secondary conduits. All dependent claims are similarly rejected for being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “wherein the pipe system comprises of a branched tree-like structure of conduits having at least one branch level and branching into two or more conduits at the branch level” lines 16-18, while then claiming “the tree-like structure of conduits comprises a first branch level” in lines 24-25, of which the claim already has antecedent basis for the “a first branch level” as previously outlined in lines 16-18 of the same claim which both refers to the “at least one branch level” and “the branch level”. To obviate the 112(b) rejection, the Examiner would suggest the claim be amended to reflect a uniform “first branch level” properly. For examination purposes it will be interpreted as the at least one branch level/the branch level and the “a first branch level” are the same branch level. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim 19 recites the limitation "the tree-like structure" in Line 24.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it will be interpreted as “the branched tree-like structure”, as antecedent evidence can be found within lines 16-17 of the same claim. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-32, & 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher, in further view of Elfverson (US 4,928,582), in further view of Siemens (GB1491265), in further view of Wilhelmi (US 6,267,666).

Regarding claim 19, Munday (US 5,493,808) shows an air handling system for a climate control system in a housing (10, Fig. 1) that forms at least a delimited space with a controlled environment, CE space (22, Fig. 1), in which the CE space has an upstream end (Fig. 10 – the upstream end can be seen as the end located approximately at the right-hand side of the CE space 22) and a downstream end (Fig. 10 – the downstream end can be seen as the end located approximately at the left-hand side of the CE space 22) with respect to an air flow generated in the CE space by the air handling system (34, Fig. 10), in which the air handling system comprises an AHU (34, Fig. 2), a pipe system (28A/47, Fig. 8/10) and a perforated plate assembly (Fig. 8 – the perforated plate assembly can be seen in Figure 8 as the bottom structure of the pipe system 28A, or the main perforated plate, in which elements 61 & 62 are located) comprising at least a main perforated plate (Fig. 8), wherein the perforated plate assembly is positioned at the upstream end of the CE space as an air inlet (Fig. 8 – the perforated plate assembly is positioned upstream of the CE space 22, and functions as an air inlet 61/62 to the CE space); wherein the AHU is arranged in a service space (9, Fig. 10), and is coupled to the perforated plate assembly at the upstream end of the CE space by the pipe system (Fig. 10), wherein the pipe system comprises a branched tree-like structure of conduits (see Annotated Figure 2 – the conduits comprise of a pair of elements 60A which defines the boundaries of each conduit), having at least one branch level (see Annotated Figure 2) in a direction from the AHU towards the perforated plate assembly (Fig. 8 – the branched tree-like structure of conduits branches out, as in getting longer as the pipe system 28A gets farther in the direction from the air handling unit 34, across the length of the perforated plate assembly) for homogenous distribution of air over the perforated plate assembly such that the air flows through the perforated plate assembly into the CE space (Munday distributes air over the perforated plate assembly such that air flows through the perforated plate assembly and into the CE space 22), wherein the housing has a size of a shipping container (Col. 4, Line 60 – the housing has the size of a shipping container, as it is itself a shipping container, evidenced by at least the forklift retaining members used to have the housing moved via a forklift).
However, Munday lacks showing 4Docket No. 2001-2292a cross-section of the perforated plate assembly matches with a cross-section of the CE space.  
Nesher (US 3,303,771), a ventilated construction, is in the same field of endeavor as Munday which is a ventilated construction. 
Nesher teaches a cross-section of the perforated plate assembly (16, Fig. 1) matches with a cross-section of the CE space (18, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Munday to incorporate the teachings of Nesher to provide a cross-section of the perforated plate assembly matches with a cross-section of the CE space, which would provide a ventilating construction wherein for a given pressure in the plenum chamber and given flow of air, the size and number of nozzles per unit of ceiling area are predetermined (Col. 2, Lines 4-7).
However, the combination of Munday & Nesher lack showing wherein the perforated area of the main perforated plate is equal to or larger than the cross-section area of an outflow of the branched tree-like structure of conduits.  
	Elfverson (US 4,928,582), a ventilation system for discharging air, is in the same field of endeavor as Munday which is a ventilation system for discharging air.
	Elfverson teaches wherein the perforated area of the main perforated plate (see Annotated Figure 1) is equal to or larger than the cross-section area of an outflow of the structure of conduits (see Annotated Figure 1, Fig. 1/3 – the structure of conduits’ cross-sectional area is equal to the perforated area of the main perforated plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday & Nesher to incorporate the teachings of Elfverson to wherein the perforated area of the main perforated plate is equal to or larger than the cross-section area of an outflow of the branched tree-like structure of conduits, which would provide an arrangement that is simple and cheap to manufacture (Col. 2, Lines 38-40).
	However, the combination of Munday, Nesher, & Elfverson lacks showing wherein the pipe system comprising the branched tree-like structure of conduits, having at least one branch level branching into two or more conduits at the branch level, wherein the tree-like structure of conduits comprises a first branch level at which a primary conduit branches into two or more separate secondary conduits, and a second branch level at which each of the separate two or more secondary conduits branches into two or more separate tertiary conduits.
	Siemens (GB1491265), a fluid flow device, is in the same field of endeavor as Munday which is a fluid flow device.
	Siemens teaches wherein the pipe system (1, Fig. 1) comprises a branched tree-like structure of conduits (6, 16, 17, Fig. 1), having at least one branch level (Fig. 1 – the one branch level comprises of element 14 and its components) branching into two or more conduits at the branch level (Fig. 1), wherein the tree-like structure of conduits comprises a first branch level (Fig. 1 – the one branch level comprises of the elements between the primary conduit 2 and element 14 and its components) at which a primary conduit (2, Fig. 1) branches into two or more separate secondary conduits (Fig. 1 – the primary conduit branches into 9 separate secondary conduits 16 at the first branch level identified at element 14), and a second branch level (Fig. 1 – the second branch level extends from the first branch level at the downstream end of element 14, to the downstream end of element 13) at which each of the separate two or more secondary conduits branches into two or more separate tertiary conduits (Fig. 1 – in the second branch level indicated generally where element 13 is located, the 9 secondary conduits branches into 24 separate tertiary conduits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday, Nesher, & Elfverson to incorporate the teachings of Siemens to provide wherein the pipe system comprises a branched tree-like structure of conduits, having at least one branch level branching into two or more conduits at the branch level, wherein the tree-like structure of conduits comprises a first branch level at which a primary conduit branches into two or more separate secondary conduits, and a second branch level at which each of the separate two or more secondary conduits branches into two or more separate tertiary conduits, which would provide a collector for a medium arriving out of a tube of a larger cross-sectional area and requiring to be fed to a tube of a smaller cross-sectional area (Page 2, Col. 2, Lines 29-33).
However, the combination of Munday, Nesher, Elfverson, & Siemens lack showing the air flow is a laminar air flow under laminar flow conditions.
Wilhelmi (US 6,267,666), an air conditioner for a room, which is in the same field of endeavor as Munday which is an air conditioner for a room.
	Wilhelmi teaches the air flow is a laminar air flow under laminar flow conditions (Col. 3, Lines 1 -7 – the laminar air flow 17 is a laminar flow that is at most 0.1 m/s, and as such, is under laminar conditions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday, Nesher, Elfverson, & Siemens to incorporate the teachings of Wilhelmi to provide the air flow is a laminar air flow under laminar flow conditions, which would provide a means to facilitate a comfortable, draft-free room climate (Col. 1, Lines 44-47).

    PNG
    media_image1.png
    328
    605
    media_image1.png
    Greyscale

Annotated Figure 2

Regarding claim 20, Munday shows wherein the service space is arranged in the housing of the CE space (Fig. 10 – the service space 9 and the CE space 22 are arranged in the same housing 10).  

Regarding claim 21, Munday shows wherein the housing (10, Fig. 10) has a distance between the upstream end and the downstream end size (Fig. 10).  
Regarding the claim limitation of wherein the housing has a distance between the upstream end and the downstream end size of about 10 meters, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a housing that has a distance between the upstream end and the downstream end of any size, instead of a housing has a distance between the upstream end and the downstream end size of about 10 meters, because applicant has not disclosed that having a housing has a distance between the upstream end and the downstream end size of about 10 meters provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with a housing has a distance between the upstream end and the downstream end size of about 10 meters or a housing that has a distance between the upstream end and the downstream end of any size because both sizes of the housing between the upstream end and the downstream end performs the function of transferring air equally well. (MPEP 2144.04, Sect IV.A) 

Regarding claim 22, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to a length of the CE space (Fig. 4).  

Regarding claim 23, Munday shows elements of the claimed invention as stated above in claim 19 including the perforated plate assembly, the branched tree-like structure of conduits, and the main perforated plate.
However, the combination of Munday & Nesher lacks showing wherein the perforated plate assembly further comprises a secondary perforated plate positioned between the outflow of the  tree-like structure of conduits and the main perforated plate.  
	Elfverson (US 4,928,582), a ventilation system for discharging air, is in the same field of endeavor as Munday which is a ventilation system for discharging air.
	Elfverson teaches wherein the perforated plate assembly (see Annotated Figure 1) further comprises a secondary perforated plate (see Annotated Figure 1) positioned between the outflow of the structure of conduits (see Annotated Figure 1) and the main perforated plate (see Annotated Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday & Nesher to incorporate the teachings of Elfverson to provide wherein the perforated plate assembly further comprises a secondary perforated plate positioned between the outflow of the branched tree-like structure of conduits and the main perforated plate, which would provide an arrangement that is simple and cheap to manufacture (Col. 2, Lines 38-40).


    PNG
    media_image2.png
    404
    793
    media_image2.png
    Greyscale

Annotated Figure 1

Regarding claim 24, Munday shows wherein in a flow direction from the air handling unit towards the perforated plate assembly, an overall cross-section of the branched tree-like structure of conduits (see Annotated Figure 2) increases at each branching of the branched tree-like structure of conduits (see Annotated Figure 2, Fig. 8 – The length, and therefore the overall cross-sectional area of the conduits of the branched pipe system, get longer as the air travels from right to left (as the words read on Figure 8, which is at vertical orientation) in the air flow direction from the AHU towards the length of the perforated plate assembly).  

Regarding claim 25, the combination of Munday, Nesher, Elfverson, & Siemens shows elements of the claimed invention as stated above except wherein a laminar flow velocity is lower than about 0.5 m/s.  
	Wilhelmi (US 6,267,666), an air conditioner for a room, which is in the same field of endeavor as Munday which is an air conditioner for a room.
Wilhelmi teaches wherein a laminar flow velocity is lower than about 0.5 m/s (Col. 3, Lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday, Nesher, Elfverson, & Siemens to incorporate the teachings of Wilhelmi to provide wherein a laminar flow velocity is lower than about 0.5 m/s, which would provide a means to facilitate a comfortable, draft-free room climate (Col. 1, Lines 44-47).

Regarding claim 26, Munday shows wherein the main perforated plate comprises perforation holes (61/62, Fig. 8) with a certain cross-section of mm and a pitch of a certain mm (Fig. 8). 5Docket No. 2001-2292 
Regarding the claim limitation of wherein the main perforated plate comprises perforation holes with a cross-section of about 3 mm and a pitch of 5Docket No. 2001-2292 about 5 mm, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the main perforated plate comprising perforation holes with a certain cross-section of mm and a pitch of 5Docket No. 2001-2292a certain mm, instead of a the main perforated plate comprising perforation holes with a cross-section of about 3 mm and a pitch of 5Docket No. 2001-2292about 5 mm, because applicant has not disclosed that having a the main perforated plate comprising perforation holes with a cross-section of about 3 mm and a pitch of 5Docket No. 2001-2292about 5 mm provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the main perforated plate comprising perforation holes with a cross-section of about 3 mm and a pitch of 5Docket No. 2001-2292about 5 mm or the main perforated plate comprising perforation holes with a certain cross-section of mm and a pitch of 5Docket No. 2001-2292a certain mm because both sizes and pitches perform the function of transferring air equally well from one area to another. (MPEP 2144.04, Sect IV.A) 

Regarding claim 27, Munday shows wherein the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (Fig. 8).
Regarding the claim limitation of the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , instead of a the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , because applicant has not disclosed that having a the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     because either size performs the function of transferring air equally well from one area to another. (MPEP 2144.04, Sect IV.A). 

Regarding claim 28, Munday shows elements of the claimed invention as stated above in claim 19 including the branched tree-like structure of conduits.
However, the combination of Munday & Nesher lack showing wherein the perforated area of the secondary perforated plate is equal or larger than the cross-section area of the outflow of the branched structure of conduits.  
	Elfverson teaches wherein the perforated area of the secondary perforated plate (see Annotated Figure 1) is equal or larger than the cross-section area of the outflow of the branched structure of conduits (see Annotated Figure 1 – the perforated area of the secondary perforated plate is larger than the cross-section area of the outflow of the structure of conduits, as can be seen in Fig. 2 with the square holes occupying a smaller area than the area of the secondary perforated plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday & Nesher to incorporate the teachings of Elfverson to provide wherein the perforated area of the secondary perforated plate is equal or larger than the cross-section area of the outflow of the branched tree-like structure of conduits, which would provide an arrangement that is simple and cheap to manufacture (Col. 2, Lines 38-40).

Regarding claim 29, the combination of Munday & Nesher shows elements of the claimed invention as stated above in claim 28 except wherein the secondary perforated plate comprises secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm.  
Elfverson teaches the secondary perforated plate comprises secondary perforated holes (see Annotated Figure 1) with a cross-section of a certain mm and a pitch of a certain mm (Fig. 2).
Regarding the claim limitation of the secondary perforated plate comprising secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the secondary perforated plate comprising secondary perforated holes with a cross-section of a certain mm and a pitch of a certain mm as in Elfverson, instead of a the secondary perforated plate comprising secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm, because applicant has not disclosed that having a the secondary perforated plate comprising secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with a the secondary perforated plate comprising secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm or the secondary perforated plate comprising secondary perforated holes with a cross-section of a certain mm and a pitch of a certain mm because both sizes of the housing between the upstream end and the downstream end performs the function of transferring air equally well. (MPEP 2144.04, Sect IV.A). 

Regarding claim 30, Munday shows a climate control system (Fig. 2 depicts what comprises of a climate control system) for climate control in a delimited space, that includes at least a CE space (Fig. 10 – the delimited space in which the climate control system is for consists of the CE space 22), comprising an air handling system (34, Fig. 10) according to claim 19 (Fig. 10).  

Regarding claim 31, Munday shows a modular unit comprising a housing (As the Applicant has detailed in the Specifications dated 05/15/2018 on Page 5, Line 28 that the modular unit is the housing, as does Munday show that the housing 10 is a modular unit) arranged with a delimited space that includes at least a CE space (22, Fig. 10), comprising a climate control system (Fig. 2) according to claim 30.  

Regarding claim 32, Munday shows a modular unit comprising a housing (As the Applicant has detailed in the Specifications dated 05/15/2018 on Page 5, Line 28 that the modular unit is the housing, as does Munday show that the housing 10 is a modular unit) arranged with a delimited space that includes at least a CE space (22, Fig. 10), comprising an air handling system (Fig. 2) according to claim 19.  

Regarding claim 35, Munday shows wherein the housing (10, Fig. 10) has a distance between the upstream end and the downstream end size (Fig. 10).  
Regarding the claim limitation of wherein the housing has a distance between the upstream end and the downstream end size of about 10 meters, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a housing that has a distance between the upstream end and the downstream end of any size, instead of a housing has a distance between the upstream end and the downstream end size of about 10 meters, because applicant has not disclosed that having a housing has a distance between the upstream end and the downstream end size of about 10 meters provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with a housing has a distance between the upstream end and the downstream end size of about 10 meters or a housing that has a distance between the upstream end and the downstream end of any size because both sizes of the housing between the upstream end and the downstream end performs the function of transferring air equally well. (MPEP 2144.04, Sect IV.A) 

Regarding claim 36, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to a length of the CE space (Fig. 4).  

Regarding claim 37, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to a length of the CE space (Fig. 4).  

Regarding claim 38, the combination of Munday, Nesher, Elfverson, & Siemens shows elements of the claimed invention as stated above in claim 25 except wherein a laminar flow velocity is between about 0.1 and about 0.5 m/s.
Wilhelmi teaches wherein a laminar flow velocity is between about 0.1 and about 0.5 m/s (Col. 3, Lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday, Nesher, Elfverson, & Siemens to incorporate the teachings of Wilhelmi to provide wherein the laminar flow velocity is between about 0.1 and about 0.5 m/s, which would provide a means to facilitate a comfortable, draft-free room climate (Col. 1, Lines 44-47).

Claims 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher, in further view of Elfverson (US 4,928,582), in further view of Siemens (GB1491265), in further view of Wilhelmi (US 6,267,666), in further view of Helene et al (US 2014/0115958), hereinafter referred to as Helene.

Regarding claim 33, the combination of Munday, Nesher, Elfverson, Siemens, & Wilhelmi shows elements of the claimed invention as stated above in claim 30 except an assembly of modular units comprising at least a pair of modular units according to claim 31.
Helene (US 2014/0115958), a storage container with an air conditioning system, which is in the same field of endeavor as Munday which is a storage container with an air conditioning system.
Helene teaches an assembly of modular units (¶0022, Lines 8-9) comprising at least a pair of modular units according to claim 31 (¶0022, Lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Munday, Nesher, Elfverson, Siemens, & Wilhelmi to incorporate the teachings of Helene to provide an assembly of modular units comprising at least a pair of modular units according to claim 31, which would provide a self-sustaining artificially controllable environment within a storage container or other enclosed space (¶0004).

Regarding claim 34, the combination of Munday, Nesher, Elfverson, Siemens, & Wilhelmi shows elements of the claimed invention as stated above in claim 33 except wherein the modular units are stacked horizontally or vertically.  
Helene teaches the modular units are stacked horizontally or vertically (¶0022, Lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday, Nesher, Elfverson, Siemens, & Wilhelmi to incorporate the teachings of Helene to provide the modular units are stacked horizontally or vertically, which would provide a self-sustaining artificially controllable environment within a storage container or other enclosed space (¶0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                             

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762